53 F.3d 335NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Theodis BROWN, Sr., Appellant,v.BOARD OF TRUSTEES, Police Retirement System of the City ofSt. Louis;  Anthony Daniele; John J. Frank;  PaulM. Berra;  Tom E. Ryan;  Mario J.Vegessi; Mauel M. Delgado;Richard J. Beirne, Appellees.
No. 94-3485.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 13, 1995.Filed:  May 1, 1995.

Before McMILLIAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Theodis Brown, Sr., appeals from the district court's1 order dismissing his complaint without prejudice for lack of subject matter jurisdiction.  Having reviewed the record, we conclude no error of law appears.  Accordingly, we affirm for the reasons set forth in the memorandum accompanying the district court's order.  See 8th Cir.  R. 47B. We deny Brown's post-appeal motions.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri